       Case 3:21-mj-01013-JRK Document 12 Filed 01/21/21 Page 1 of 1 PageID 20



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION


UNITED STATES OF AMERICA

-vs-                                                Case No.    3:21-mj-1013-JRK

TAYLAR FRIERSON                           Defense Atty: Waffa Hanania, Esquire
                                              AUSA: Michael Coolican, Esquire



JUDGE             James R. Klindt        DATE AND TIME 1/21/2021
                  U. S. Magistrate Judge               1:47 p.m. – 1:58 p.m.
DEPUTY            Megan Chaddock         TAPE/         Digital
CLERK                                    REPORTER
INTERPRETER None Present                    PRETRIAL/        James Haskett
                                            PROBATION


                                 CLERK’S MINUTES

PROCEEDINGS: DETENTION/IDENTITY HEARING RULE 5(c)(3)

Defendant=s oral motion to continue the detention and identity hearings, with no
objection from the Government, is GRANTED.

Detention and identity hearings set for Monday, January 25, 2021 at 2:00 p.m.

Order to enter.
